NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

EMON DAWKINS,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7105

Appeal from the United States Court of Appeals for

Veterans Claims in case no. 09-665, Judge Lawrence B.
Hagel.

ON MOTION

ORDER

The Secretary of Veterans Affairs moves for a 14»day
extension of time to file his informal brief in this appeal.

On May 14, 2012, the court issued a show cause order,
inter alia, staying the briefing schedule

Accordingly,
IT IS ORDERED THATZ

DAWKINS V. SHINSEKI 2

The motion for an extension of time is moot.

FOR THE COURT

 2 2  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Emon Dawkins

Richard Schroeder, Esq.
s25

FlLED
“'S'r‘ii%‘»’='§i€§£"é¢"€%iir‘°°“
|*'|AY 22 2012

JAN HURBALY
CLEHK